DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 11/29/2021, in which claims 1, 10 – 11, and 18 was amended, and claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Response to Arguments
5.	Applicant’s arguments with respect to claims 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 2, 4 – 6, 10 – 12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al (US 2003/0225768 A1), in view of Srivastava et al (US 7,200,588 B1), in view of Ding Yihua (US 2017/0132296 A1), in view of Lee et al (US 2018/0089268 A1), and further in view of Brady T.M. (US 2020/0135264 A1).
As per claim 1, Chaudhuri et al (US 2003/0225768 A1) discloses,
A physical article of manufacture including one or more non-transitory computer-readable storage media, encoding computer-executable instructions for executing on a computer system a computer process (para.[0018]; “computer-readable media provide nonvolatile storage of computer-readable instructions, data structures, program modules and other data for personal computer” and claim 16; “computer readable medium having stored thereon a data structure for facilitating analysis of the workload information, wherein the workload comprises a set of logged queries that have been executed against the database”).
the computer process comprising: receiving query logs from various query engines to a cloud data service (para.[0006]; “database system upon which queries are executed and having a workload made up of a series of logged queries and associated query information”). 
extracting various query traces from the query logs (para.[0006]; “query information is extracted from the workload and stored in the structured workload information” and para.[0026]; “workload information extractor 212 extracts relevant information from the workload (also called a "trace")”). 
wherein the query traces including at least one of query metadata, query plans, and query runtime statistics (para.[0026]; “workload information extractor 212 extracts relevant information from the workload (also called a "trace") ……. trace file obtained from Microsoft SQL Server Profiler, each event in the trace file contains several fields (w.g., EventClass, TextData, Application Name, HostName, NTUserName, LoginName, CPU, Reads, Writes, Duration, . . . )” and para.[0027]; “the extractor extracts information about the user issuing the query, the machine from which the event was generated, the duration of the event (.i.e., the time taken to execute the query) and the time at which the event occurred, directly from fields in the event ……. information extractor 212 extracts this information by examining the plan of the query in the event (the actual query string is available in the TextData field of the event). The plan of a query, which is determined by the query optimizer component of the database server”).
	Chaudhuri does not specifically disclose parsing query traces to generate a set of common workload features.
	However, Srivastava et al (US 7,200,588 B1) in an analogous art discloses,
parsing query traces to generate a set of common workload features (col.5 lines 8 – 10; “When the trace data is loaded onto the one or more databases, the trace data is parsed, organized into entities, attributes, and relationships”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate analyzing of trace data of the system of Srivastava into workload analysis of the system of Chaudhuri to analyze trace data for obtaining relevant information pertinent to system performance and understand the area of improvement that may maximize the system performance.
	Neither Chaudhuri nor Srivastava specifically disclose identifying a plurality of workload patterns based on the intermediate representations of the query workloads, categorizing the workloads in one or more workload type categories based on the workload patterns and the workload features.
	However, Ding Yihua (US 2017/0132296 A1) in an analogous art discloses,
identifying a plurality of workload patterns based on the intermediate representations of the query workloads (para.[0033]; “usage and access patterns may be identified from which inferences can be made regarding relationships”). 
categorizing the workloads in one or more workload type categories based on the workload patterns and the workload features (para.[0072]; “queries cataloged in the workload data 212 can be analyzed and categorized …..logical grouping such as a count of the number of queries, a count of the unique queries, a percentage of the overall workload, a count of the tables impacted”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate visualization of queries workload data of the system of Ding Yihua into workload analysis of the system of Chaudhuri and analyzing of trace data of the system of Srivastava to provide a visual pattern of trace data that may assist the user in identifying relevant information that can be used to improve the system.
	Neither Chaudhuri nor Srivastava nor Ding Yihua does not specifically disclose generating intermediate representations of the query workloads using the set of common workload features, wherein the intermediate representations are agnostic to the language of the plurality of the queries.
	However, Lee et al (US 2018/0089268 A1) in an analogous art discloses
generating intermediate representations of the query workloads using the set of common workload features (para.[0011]; “a query workload analyzer performing a query workload analysis on an execution plan corresponding to a user query ….. intermediate representation generator generating an intermediate representation for the overall execution plan”).
wherein the intermediate representations are agnostic to the language of the plurality of the queries (para.[0017]; “optimization rules executor applying intermediate representation syntax based optimization rules to the intermediate representation provided from the intermediate representation generator” and para.[0070]; “intermediate representation syntax based optimization rules include redundant code elimination, unnecessary code elimination, function inline, loop
merge, SIMD utilization optimization”).	
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate optimization of query in a data engine of the system of Lee into workload analysis of the system of Chaudhuri, analyzing of trace data of the system of Srivastava, and generation and visualization of workload data associated with queries of the system of Din Yihua to optimize query in all search engine for automatically identifying query suitable for just-in-time compilation of requested information.
	Neither Chaudhuri nor Srivastava nor Din Yihua nor Lee specifically disclose selecting an optimization scheme based on the category of workload pattern.
However, Brady T.M. (US 2020/0135264 A1) in an analogous art discloses,
and selecting an optimization scheme based on the category of workload pattern (para.[0055]; “determines the type of settings optimization based on the identified workload. In some examples, the identified workload indicates a workload pattern”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate on demand refresh operation of the system of Brady T.M into workload analysis of the system of Chaudhuri, analyzing of trace data of the system of Srivastava, generation and visualization of workload data associated with queries of the system of Din Yihua, and optimization of query in a data engine of the system of Lee to allow system or user to set optimization type to be performed on a demand refresh and for directing optimization toward specific workload attribute group that meets user demand.

As per claim 2, the rejection of claim 1 is incorporated and further Brady T.M. (US 2020/0135264 A1) discloses,
wherein the computer process further comprising optimizing the workload using the selected optimization scheme (para.[0020]; “based on the determined type of settings optimization. The memory sub-system can perform the refresh operation using the particular setting”).  
	The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to allow system or user to set optimization type to be performed on a demand refresh and for directing optimization toward specific workload attribute group that meets user demand.
	
As per claim 4, the rejection of claim 1 is incorporated and further Brady T.M. (US 2020/0135264 A1) discloses,
wherein selecting an optimization scheme based on the category of workload pattern further comprising selecting a dependency-driven optimization scheme if the workload pattern is a dependency pattern (para.[0055]; “determines the type of settings optimization based on the identified workload. In some examples, the identified workload indicates a workload pattern”).
	The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to allow system or user to set optimization type to be performed on a demand refresh and for directing optimization toward specific workload attribute group that meets user demand.

As per claim 5, the rejection of claim 1 is incorporated and further Brady T.M. (US 2020/0135264 A1) discloses,
wherein selecting an optimization scheme based on the category of workload pattern further comprising selecting a learned optimization scheme if the workload pattern is a recurring pattern (para.[0055]; “determines the type of settings optimization based on the identified workload. In some examples, the identified workload indicates a workload pattern”).
	The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to allow system or user to set optimization type to be performed on a demand refresh and for directing optimization toward specific workload attribute group that meets user demand.

As per claim 6, the rejection of claim 1 is incorporated and further Brady T.M. (US 2020/0135264 A1) discloses,
wherein selecting an optimization scheme based on the category of workload pattern further comprising selecting a multi-query optimization scheme if the workload pattern is a similarity pattern (para.[0055]; “determines the type of settings optimization based on the identified workload. In some examples, the identified workload indicates a workload pattern”).
The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to allow system or user to set optimization type to be performed on a demand refresh and for directing optimization toward specific workload attribute group that meets user demand.
  
As per claim 10, the rejection of claim 1 is incorporated and further Chaudhuri et al (US 2003/0225768 A1) discloses,
wherein the query traces further comprising query metadata, query plans, and runtime statistics (para.[0026]; “workload information extractor 212 extracts relevant information from the workload (also called a "trace") ……. trace file obtained from Microsoft SQL Server Profiler, each event in the trace file contains several fields (w.g., EventClass, TextData, Application Name, HostName, NTUserName, LoginName, CPU, Reads, Writes, Duration, . . . )” and para.[0027]; “the extractor extracts information about the user issuing the query, the machine from which the event was generated, the duration of the event (.i.e., the time taken to execute the query) and the time at which the event occurred, directly from fields in the event ……. information extractor 212 extracts this information by examining the plan of the query in the event (the actual query string is available in the TextData field of the event). The plan of a query, which is determined by the query optimizer component of the database server”).

Claims 11 – 12 and 14 are method claim corresponding to physical article of manufacture claims 1 – 2 and 4 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 2 and 4 respectively above.

Claim 18 is a system claim corresponding to physical article of manufacture claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

As per claim 20, the rejection of claim 18 is incorporated and further Brady T.M. (US 2020/0135264 A1) discloses,
wherein the computer process further comprising:  26 Microsoft Technology Licensing, LLC407095-US-NPselecting a dependency-driven optimization scheme if the workload pattern is a dependency pattern; selecting a learned optimization scheme if the workload pattern is a recurring pattern; and selecting a multi-query optimization scheme if the workload pattern is a similarity pattern (para.[0055]; “determines the type of settings optimization based on the identified workload. In some examples, the identified workload indicates a workload pattern”).
The modification would have been obvious to one of ordinary skill in the art at the time the invention was filed to allow system or user to set optimization type to be performed on a demand refresh and for directing optimization toward specific workload attribute group that meets user demand.

7.	Claims 3, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al (US 2003/0225768 A1), in view of Srivastava et al (US 7,200,588 B1), in view of Ding Yihua (US 2017/0132296 A1), in view of Lee et al (US 2018/0089268 A1), in view of Brady T.M. (US 2020/0135264 A1), and further in view of Haggart et al (US 2020/0267216 A1).
As per claim 3, the rejection of claim 1 is incorporated, Chaudhuri et al (US 2003/0225768 A1), Srivastava et al (US 7,200,588 B1), Ding Yihua (US 2017/0132296 A1) and Brady T.M. (US 2020/0135264 A1) does not disclose wherein categorizing the workloads further comprising categorizing the workloads based on recurring workload pattern, similarity workload pattern, and dependency workload pattern.
	However, Haggart et al (US 2020/0267216 A1) in an analogous art discloses,
wherein categorizing the workloads further comprising categorizing the workloads based on recurring workload pattern, similarity workload pattern, and dependency workload pattern (para.[0008]; “group workloads based on the workload attributes, the dependencies, and the utilization performance measurements” and para.[0074]; “determine workload interdependencies (e.g., how workloads depend on one another). Workload interdependencies help to determine the sequence of workloads”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Haggart into the combine teaching of Chaudhuri, Srivastava, Din Yihua, Brady T.M., and Lee to generate various group of workload that allows workload data to be properly analyzed for identify relevant parameter that needs improvement in order to improve the system performance.

Claim 13 is a method claim corresponding to physical article of manufacture claim 3, and rejected under the same reason set forth in connection to the rejection of claim 3 above.

Claim 19 is a system claim corresponding to physical article of manufacture claim 3, and rejected under the same reason set forth in connection to the rejection of claim 3 above.

8.	Claims 7 – 9 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al (US 2003/0225768 A1), in view of Srivastava et al (US 7,200,588 B1), in view of Ding Yihua (US 2017/0132296 A1), in view of Lee et al (US 2018/0089268 A1), in view of Brady T.M. (US 2020/0135264 A1), and further in view of Petropoulos et al (US 2007/0162439 A1).
As per claim 7, the rejection of claim 1 is incorporated, Chaudhuri et al (US 2003/0225768 A1), Srivastava et al (US 7,200,588 B1), Ding Yihua (US 2017/0132296 A1) and Brady T.M. (US 2020/0135264 A1) does not disclose wherein the computer process further comprising generating query annotations that can be used by the query engines during query compilation.
	However, Petropoulos et al (US 2007/0162439 A1) in an analogous art discloses,
wherein the computer process further comprising generating query annotations that can be used by the query engines during query compilation (para.[0015]; “compiler utilizes a corresponding query form annotation (i.e., an instance of the query form schema) as a guide to compile appearance templates associated with query form controls identified by that query form annotation”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Petropoulos into the combine teaching of Chaudhuri, Srivastava, Din Yihua, Brady T.M., and Lee to properly assemble appropriate query instruction based on user submitted values.

As per claim 8, the rejection of claim 7 is incorporated and further Petropoulos et al (US 2007/0162439 A1) discloses,
wherein the query annotations include a signature, an action, and a set of parameters to be consumed by a query compiler (para.[0092]; “the compiler 104 uses the query form annotations as guides to collect the appropriate appearance templates 124 according to the elements, values, and references specified by the applicable controls”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Petropoulos into the combine teaching of Chaudhuri, Srivastava, Din Yihua, Brady T.M., and Lee to properly assemble appropriate query instruction based on user submitted values.

As per claim 9, the rejection of claim 7 is incorporated and further Petropoulos et al (US 2007/0162439 A1) discloses,
wherein the query annotations are output as a file on a cloud storage location to be accessed by the query engine (para.[0104]; “compiler 104 produces appropriate initialization code for the query assembler 112 and the subquery generators 116 (step 1006). The compiler 104 stores its output of initialization code in the buffer 113, to make it available for future access by the query assembler”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Petropoulos into the combine teaching of Chaudhuri, Srivastava, Din Yihua, Brady T.M., and Lee to properly assemble appropriate query instruction based on user submitted values.

Claims 15 - 17 are method claim corresponding to physical article of manufacture claims 7 – 9 respectively, and rejected under the same reason set forth in connection to the rejection of claims 7 - 9 respectively above.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE:  Characterizing queries to predict execution in a database, US 2010/0082599 A1 authors: Graefe et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



1/12/2022